Name: Commission Regulation (EEC) No 711/80 of 26 March 1980 extending Regulations (EEC) No 783/77, (EEC) No 582/78 and (EEC) No 558/79 fixing in respect of the 1976, 1977 and 1978 crops export refunds for raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 81 / 12 Official Journal of the European Communities 27. 3. 80 COMMISSION REGULATION (EEC) No 711/80 of 26 March 1980 extending Regulations (EEC) No 783/77, (EEC) No 582/78 and (EEC) No 558/79 fixing in respect of die 1976, 1977 and 1978 crops export refunds for raw tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (]), as last amended by Regulation (EEC) No 1 579/79 (2), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas export refunds were fixed in respect of certain varieties of tobacco from the 1976 and 1977 crops by Commission Regulation (EEC) No 783/77 of 18 April 1977 (3), and Commission Regulation (EEC) No 582/78 of 22 March 1978 (4) respectively, as last amended by Regulation (EEC) No 2833/79 (5), and in respect of certain varieties of tobacco from the 1978 crop by Regulation (EEC) No 558/79 (6); Whereas the final date for granting those refunds was set at 31 March 1980 ; whereas, in respect of certain varieties of that tobacco, export possibilities after that date have presented themselves ; whereas it is advis ­ able to grant refunds in respect of those varieties until 30 June 1980 for the 1976 crop and until 31 December 1980 for the 1977 and 1978 crops in order to enable those exports to be carried out ; Whereas the Management Committee for Raw Tobacco has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . The validity of Regulation (EEC) No 783/77 is hereby extended to 30 June 1980. 2. The validity of Regulation (EEC) No 582/78 is hereby extended to 31 December 1980. 3. The date *31 March 1980' appearing in Article 2 of Regulation (EEC) No 558/79 is hereby replaced by '31 December 1980'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1980. For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 94, 28 . 4. 1970, p. 1 . (*) OJ No L 189, 27. 7. 1979, p. 1 . b) OJ No L 95, 19. 4. 1977, p. 14. (&lt;) OJ No L 79, 23. 3 . 1978, p. 21 . (s) OJ No L 320, 15. 12. 1979, p. 56. (*) OJ No L 73, 24. 3 . 1979, p. 19 .